a proceeding pursuant to CPLR article 75 to stay arbitration the Center Moriches Teachers Association appeals from a judgment of the Supreme Court, Suffolk County, entered April 27, 1977, which granted the petition. Judgment affirmed, with $50 costs and disbursements. Arbitration was properly stayed on the primary ground that the parties’ collective bargaining agreement contains no express and unequivocal agreement to arbitrate the subject dispute or, for that matter, any other grievance or controversy between the parties (see Matter of Acting Superintendent of Schools of Liverpool Cent. School Dist. [United Liverpool Faculty Assn.]. 42 NY2d 509). Latham, J. P., Rabin, Gulotta and Hargett, JJ., concur.